Citation Nr: 0903675	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for a right 
shoulder disability prior to September 13, 2006, and greater 
than 10 percent thereafter.

2. Entitlement to an initial compensable rating for a left 
knee disability prior to September 8, 2006, and greater than 
10 percent thereafter. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1985 to June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the evaluations currently assigned 
to his right shoulder and left knee disabilities do not 
accurately reflect the severity of those disorders.

The Board finds that additional development is required in 
this case.  The record shows the veteran was scheduled for a 
Compensation & Pension (C&P) examination in December 2007.  A 
VAMC note dated November 30, 2007, shows this examination was 
cancelled and includes the comment "wife called stated 
veteran in [I]raq will resubmit."  There is no indication 
that any attempt was made to reschedule this appointment.  A 
Supplemental Statement of the Case was issued December 27, 
2007, denying the claims on appeal due, in part, to the 
failure to report for the examination.  

The Board received a statement from the veteran dated April 
2008 objecting to the finding that he was a "no-show" for 
the C&P examination.  The statement reiterated that the 
appointment had been canceled as he was "out of country on a 
job" and that he would like to reschedule the appointment.

Under the circumstances, and given the veteran's willingness 
to reschedule, the Board will remand the case to afford the 
veteran a further VA examination in connection with his 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA examination to determine the current 
severity of his service-connected left 
knee and right shoulder disabilities.  The 
claims folder must be provided to the 
examiner.  Any indicated studies should be 
performed.  The examiner should undertake 
range of motion studies, specifically 
identifying any excursion of motion 
accompanied by pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
provide an opinion concerning the degree 
of severity of any instability or 
subluxation of the left knee.  The 
examiner should also determine if the knee 
locks and if so the frequency of the 
locking.

2.  After completing the above 
development, the RO should again address 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




